           Case 1:20-cv-08442-VSB Document 46 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                                                             1/25/2021
                                                          :
EDILANYI MABELL SURIEL MONTE DE :
OCA,                                                      :
                                                          :
                                        Plaintiff,        :              20-CV-8442 (VSB)
                                                          :
                      -against-                           :                    ORDER
                                                          :
AGAPITO DELA CRUZ, et al.,                                :
                                                          :
                                        Defendants. :
                                                          :
--------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        The Clerk of the Court has entered Certificates of Default in this matter. (Docs. 37, 38.)

Plaintiff is directed to my Individual Rule 4.H governing default judgments and ORDERED to

take action in this case within thirty (30) days. If Plaintiff fails to do so or otherwise demonstrate

that she intends to prosecute this litigation, I may dismiss these defendants from the action for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

        SO ORDERED.

Dated: January 25, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
